Citation Nr: 1710968	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, including as secondary to service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for vertigo, including as secondary to service-connected bilateral hearing loss disability.

3.  Entitlement to service connection for a gastrointestinal disorder, including as secondary to headaches.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for right and left knee disorders.

6.  Entitlement to service connection for ischemic heart disease, including as secondary to herbicide exposure.

7.  Entitlement to service connection for hypertension, including as secondary to ischemic heart disease.

8.  Entitlement to service connection for prostate cancer, including as secondary to herbicide exposure.

9.  Entitlement to service connection for a urinary disorder, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and his son


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1953 to December 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches, hypertension, a urinary disorder, and a gastrointestinal disorder, and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for presumptive exposure to herbicides.

2. On a direct basis, the evidence is at least in equipoise that the Veteran was exposed to herbicides in service.

3.  The Veteran has ischemic heart disease.  

4.  The Veteran has prostate cancer.

5.  Degenerative joint disease of the left knee is attributable to service.

6.  Degenerative joint disease of the right knee is attributable to service.

7.  Degenerative joint disease of the left elbow is attributable to service.

8.  Vertigo is related to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Prostate cancer was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Degenerative joint disease of the right knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  Degenerative joint disease of the left knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  Degenerative joint disease of the left elbow was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  Vertigo is proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also observes that the undersigned VLJ, who conducted the Veteran's December 2016 hearing, explained the concept of a claim for service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease, arthritis, and carcinomas are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to certain herbicides during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Application of this provision contains two presumptions, one that the claimant was exposed to herbicides and the second that the listed disease is related to that herbicide exposure. 

To obtain the presumption of exposure to an herbicide agent, a Veteran must have "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, served in the Korean DMZ during a specific timeframe, served in the U.S. Air Force or Air Force Reserves doing duties involving herbicide dissemination, or served in specific places and duties in Thailand. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

To obtain the presumption that a claimant's disease is related to herbicide exposure, the disease must be one of the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e) (2016); Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Ischemic Heart Disease and Prostate Cancer 

Statements submitted by the Veteran indicate that the Veteran asserts that his ischemic heart disease and prostate cancer were caused by herbicide exposure.  The Veteran states that he was exposed to herbicides while he was stationed in Panama, at Fort Sherman.  

As previously noted, the Veteran's complete service treatment and personnel records are unavailable.  Nevertheless, in response to the Veteran's statements, the RO attempted to verify the Veteran's assertions as to his service.  Likewise, the Veteran submitted multiple articles regarding herbicide use in Panama, as well as photographs of him at Fort Sherman in Panama; one of these photographs clearly showed the Veteran in area which had been defoliated.

Based upon a careful review of all of the evidence of record, which is extensive, the Board finds that the evidence is at least in equipoise that this Veteran was exposed to herbicides while serving in the Panama Canal Zone.  Based on this Veteran's MOS, his credible lay testimony, and other evidence of record, including the aforementioned photographs showing the Veteran in a defoliated area at Fort Sherman, the Board concludes that this Veteran's duties regularly transporting supplies and troops into the jungle exposed him to herbicides.  See Hudgens v. Gibson, 26 Vet. App. 558, 563 (2014) fn 5,

[T]he Board is not the body tasked with interpreting regulations on the Secretary's behalf.  Rather, Congress was unequivocally clear that the Board is to be bound by "regulations by the Department, instructions of the Secretary, and the precedential opinions of the chief legal officer of the Department."  See 38 U.S.C. § 7104(c); see also 38 C.F.R. § 20.1303 (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided."); see also 57 Fed.Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that "[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding.  Further, VA may not appeal a [Board] decision to the [Court].... [U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals.").  Stated otherwise, the Secretary is tasked with establishing VA policy; the Board is tasked with following such established policy.  See 38 C.F.R. § 20.1303 (providing that although "prior decisions in other appeals may be considered in a case," the Board is not bound by these decisions and must still decide a case "on the basis of the individual facts of the case in light of applicable procedure and substantive law").

(emphasis added).  

In this case, there is evidence of ischemic heart disease and prostate cancer.  Moreover, Dr. L, in July 2011 and December 2016, noted that the Veteran's ischemic heart disease and prostate cancer are diseases that have been associated with herbicide exposure.  Dr. L indicated that photographs of the Veteran during training in Panama, reviewed in conjunction with his medical history, indicate that his ischemic heart disease and prostate cancer are "more than likely a result from his exposure to herbicides."  Dr. L stated that the Veteran had symptoms consistent with other Veterans who were exposed to herbicides. Therefore, the Board concludes that the Veteran's ischemic heart disease and prostate cancer, are related to his period of active duty service; and after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for ischemic heart disease and prostate cancer is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Degenerative Joint Disease of the Knees and Left Elbow

Statements and testimony by the Veteran indicate that he asserts that his right and left knee disabilities were caused by jumping out of planes; according to the Veteran, he had a "traumatic jump" that required him to be removed from jump status for 90 days.  Additionally, the Veteran asserts that his current left elbow disorder is due to an injury to his left elbow during a hard landing from a jump during service.

The Board finds that the evidence of record demonstrates that service connection is warranted for degenerative joint disease of the right and left knees and degenerative joint disease of the left elbow.  

The Board acknowledges that the April 2012 VA examiner found that the Veteran's degenerative joint disease of the Veteran's right and left knees, and degenerative joint disease of the left elbow were unrelated to service.  However, the Board notes that the VA examiner's rationale is insufficient; the VA examiner relied solely on the years between the Veteran's service and his diagnoses in finding that the Veteran's left elbow disorder and right and left knee disorders were unrelated to service, and did not discuss any of the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the contrary, Dr. L concluded that the Veteran's degenerative joint disease of the right and left knees was consistent with findings in jump-certified soldiers and those that trained with heavy packs and combat boots, which the Veteran also did during service.  According to Dr. L, the Veteran's degenerative joint disease of the knees is consistent with injuries from parachute landings; Dr. L noted that the Veteran had a long history of knee pain following his service.  Likewise, Dr. L concluded that the Veteran's left elbow degenerative joint disease was also related to the Veteran's parachute training, as the Veteran had reported a history of a hard landing due to extreme winds and frozen ground.  Although post-service treatment records do not show treatment for his knees prior to 1995 or treatment for his left elbow prior to 1975, it is impossible to determine when his complaints first had onset; service treatment and personnel records are unavailable.

To the extent that the April 2012 VA examiner stated that there were no complaints and treatment for his knees and elbows for many years after service, as well as a history of a post-service left elbow injury, the Board finds that this opinion is less than probative because the opinion did not address the Veteran's continued credible complaints of and treatment for his knees and left elbow during and since service.  Additionally, the VA examiner did not the significance of the Veteran's parachute jumps and history of traumatic landings.  

In this regard, the Board finds that the Veteran's reports of and treatment for chronic bilateral knee pain and left elbow swelling and pain constitute credible lay statements of on-going symptoms.  The Board points out that the Veteran has credibly reported that he had continued left elbow and bilateral knee complaints during service and has experienced chronic pain in the years since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

In short, the Board finds the December 2016 opinions of Dr. L to be of greater probative value than the April 2012 VA examination and medical opinion.  As previously noted, Dr. L found that the Veteran's degenerative joint disease of the right and left knees, and degenerative joint disease of the left elbow, was at least as likely as not the result of the Veteran's in-service parachute jump training.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the Board finds that entitlement to service connection for degenerative joint disease of the right knee, left knee, and left elbow is warranted.  38 C.F.R. § 3.303 (2016).

Vertigo

The Board finds that the evidence of record demonstrates service connection for vertigo is warranted.  The Veteran does not assert that his vertigo is related to service; he asserts that his vertigo is the result of his service-connected bilateral hearing loss disability and tinnitus.  

The Board finds that the available medical evidence of record supports the Veteran's contentions.  Dr. L, in December 2016, found that the Veteran's vertigo was causally related to the Veteran's service-connected bilateral hearing loss disability and tinnitus.  In doing so, Dr. L noted that the Veteran had a long history of vertigo associated with the onset of his bilateral hearing loss, and noted that balance issues are also associated with bilateral hearing loss disability.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's vertigo is related to his service-connected bilateral hearing loss disability.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for vertigo is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for ischemic heart disease is granted.

Service connection for prostate cancer is granted.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for degenerative joint disease of the left elbow is granted.

Service connection for vertigo is granted.


REMAND

The Veteran asserts that he has headaches, hypertension, a urinary disorder, and a gastrointestinal disorder related to his service, including as secondary to his service-connected disabilities.  The Veteran asserts that his headaches are secondary to his service-connected bilateral hearing loss disability and tinnitus, and that his hypertension is secondary to his herbicide exposure and/or his now service-connected ischemic heart disease.  He also asserts that his urinary disorder is due to herbicide exposure and/or his now service-connected prostate cancer, and that his gastrointestinal disorder is related to his service, including herbicide exposure.  VA and private treatment records reflect a history of gastroesophageal reflux disease, hypertension, urinary complaints, and headaches.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of headaches, hypertension, a urinary disorder, and a gastrointestinal disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal since June 2016.

2.  The Veteran should be afforded an appropriate VA examination determine the nature and etiology of any headaches that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current headaches are related to any event, illness, or injury during service.  

If the Veteran's identified headache disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any headache disorder is proximately due to or the result of the service-connected bilateral hearing loss disability and tinnitus, including whether any increase in severity of the headache disorder is due to or the result of the service-connected bilateral hearing loss disability and tinnitus.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  The Veteran should be afforded an appropriate VA examination determine the nature and etiology of any hypertension that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hypertension is related to any event, illness, or injury during service, including herbicide exposure.  

If the Veteran's hypertension is not related to any event or injury during service, the VA examiner should provide an opinion as to whether hypertension is proximately due to or the result of the service-connected ischemic heart disease, including whether any increase in severity of the hypertension is due to or the result of the service-connected ischemic heart disease.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  The Veteran should be afforded an appropriate VA examination determine the nature and etiology of any urinary disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any urinary disorders present. The examiner should then indicate whether it is as least as likely as not (50 percent probability or more) that any identified urinary disorder is related to any event, illness, or injury during service, including herbicide exposure.  

If the Veteran's urinary disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified urinary disorder is proximately due to or the result of the service-connected prostate cancer, including whether any increase in severity of the urinary disorder is due to or the result of the service-connected prostate cancer.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The Veteran should be afforded an appropriate VA examination determine the nature and etiology of any gastrointestinal disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify all gastrointestinal disorders present. Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any identified gastrointestinal disorder is related to any event, illness, or injury during service, including herbicide exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


